ALLOWABILITY NOTICE
Drawings
The drawings submitted on 1/24/2020 have been accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of “generating, by the computing device, a processed tester image based at least in part on the plurality of transformed images, the tester image, and the target image; generating, by the computing device, data representing a light pattern based at least in part on the processed tester image” and “receiving, by the computing device, a subsequent tester image, the subsequent tester image depicting a second person with the light pattern projected on the second person”, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.
Prior art, Graumann et al., US 2016/0140405 A1, discloses identifying a potential spoofing attack by projecting a light pattern onto the purported face of the user during facial recognition (see Graumann Figs. 2 and 3, and paras. 0056, 0074, 0092, and 0110, where a usere attempts to spoof the face of another user using an electronic image displayed on an electronic device), but does not disclose, nor render obvious all the claim limitations of the independent claims.
Prior art, Hosoi, US 2006/0093183 A1, discloses detecting a spoofing attack by projecting a striped light pattern onto the purported face of the user during facial recognition (see Hosoi Figs. 4 and 5, and paras. 0004 and 0118, where the striped pattern will exhibit deformation indicating the presence of a three-dimensional face), but does not disclose, nor render obvious all the claim limitations of the independent claims.
Prior art, Yukhin et al., US 2007/0165244 A1, discloses incorporating light projections to estimate a 3D image of the face during face recognition (see Yukhin Abstract and Fig. 1A, where the user’s face is scanned with light projections to capture three-dimensional information about the face), but does not disclose, nor render obvious all the claim limitations of the independent claims.
Prior art, Sharif et al., “Accessorize to a Crime: Real and Stealthy Attacks on State-of-the-Art Face Recognition”, In Proceedings of the 2016 ACM SIGSAC Conference on Computer and Communications Security, October 2016, pp.1528-1540 (cited in Applicant’s IDS of 4/23/2020), discloses using physical glasses to spoof another user’s face during facial recognition (see Sharif Fig. 1, and pg. 1529, “Dodging” section, where images are printed or embedded on physical glasses worn by the user in order to deceive the facial recognition algorithm), but does not disclose, nor render obvious all the claim limitations of the independent claims.
Applicant’s research paper, Nguyen, Dinh-Luan, et al., "Adversarial light projection attacks on face recognition systems: A feasibility study," Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition Workshops, 2020, is cited as having been instrumental in educating Examiner on the relevant technology in the field of Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.